Putnam, J.:
On the hearing of the writ of habeas corpus it appeared that relator had been indicted in Pennsylvania for the crime of false pretenses, charged as committed on August 16, August 21 and August 25, 1917. Relator denied being a fugitive from the justice of the State of Pennsylvania, and set up by affidavit that he was not in that State “ on any of the dates mentioned or thereabouts.”
Relator’s evidence tended to show his presence in the State of New York on and after August nineteenth. There was, however, testimony that he was in Philadelphia on August sixteenth at the occasion of his handing two checks to a certain witness there. Relator’s presence in the demanding State when the false statement was made, or at the inception of the crime, entitles that State to extradite him for trial, even if he did not remain there until the consummation of the crime. (Strassheim v. Daily, 221 U. S. 280; Matter of Cook, 49 Fed. Rep. 833; Ex parte Hoffstot, 180 id. 240; sub nom. Hoffstot v. Flood, 218 U. S. 665.)
The court rightly refused to go into the sufficiency of the indictment or the merits of the defense, which are matters *412for the courts of Pennsylvania. (People ex rel. Himmelstein v. Baker, 137 App. Div. 824, 825; Drew v. Thaw, 235 U. S. 432, 439.)
The order dismissing the writ should, therefore, be affirmed.
Jenks, P. J., Thomas, Blackmar and Kelly, JJ., concurred.
Order dismissing writ affirmed.